Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, filed August 8, 2022, with respect to the 35 U.S.C. 112 rejection of claims 2-14 and 17-19, and the 35 U.S.C. 103 rejection of claims 2, 3, 6-11, and 13-17 have been fully considered and are persuasive.  The rejections have been withdrawn.
Regarding the double patenting rejection, Examiner maintains that both the present application and granted patent (U.S. Patent No. 8,936,641) disclose an expandable intervertebral implant having a first outer sleeve portion defining an upper vertebral engagement surface and downwardly extending legs, a second outer sleeve portion defining a lower vertebral engagement surface and upwardly extending legs, an inner core translatable in an internal void to cause the first and second outer sleeve portions to move away from each other, expanding the implant along the transverse direction, and the upper legs to move away from each other and the lower legs to move away from each other, expanding the implant along the lateral direction. The present claims are an obvious variant of the claims of the granted patent. 

Allowable Subject Matter
Claims 2-19 are allowable over the prior art and upon overcoming the double patenting and 35 U.S.C. 112 rejection.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or disclose the structural relationship allowing the upper and lower vertebral engagement surfaces are opposite each other along a transverse direction, an inner core translatable between the first and second outer sleeve portions along a longitudinal direction that is perpendicular to the transverse direction so that the first and second downwardly extending legs to move away from each other and the first and second upwardly extending legs to move away from each other, thereby expanding the implant along a lateral direction that is perpendicular to the transverse direction and the longitudinal direction.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,936,641. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and granted patent disclose an expandable intervertebral implant having a first outer sleeve portion defining an upper vertebral engagement surface and downwardly extending legs, a second outer sleeve portion defining a lower vertebral engagement surface and upwardly extending legs, an inner core translatable in an internal void to cause the first and second outer sleeve portions to move away from each other, expanding the implant along the transverse direction, and the upper legs to move away from each other and the lower legs to move away from each other, expanding the implant along the lateral direction.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775